Citation Nr: 0427929	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  00-25 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a gastrointestinal 
disability.

2.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel				




INTRODUCTION

The veteran had active service from July 1942 to February 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the Regional 
Office (RO) that determined that new and material evidence 
had not been received to reopen a claim for service 
connection for a gastrointestinal disability and denied the 
veteran's claim for an increased rating for his service-
connected pes planus.

The veteran's September 2000 Notice of Disagreement (NOD) 
included the issue of entitlement to service connection for 
cardiovascular disease.  However, the Board observes that the 
veteran, in a December 2000 letter, withdrew this issue.

A motion to advance this case on the Board's docket, which 
was received by the Board on September 1, 2004, was granted 
by the Board on September 13, 2004 for good cause.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2003).

The issue of entitlement to an increased evaluation for 
bilateral pes planus and the reopened claim of entitlement to 
service connection for a gastrointestinal disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed July 1983 rating decision, the RO denied 
the veteran's claim to reopen a claim of service connection 
for a gastrointestinal disability.

2.  The evidence added to the record since the July 1983 RO 
denial, considered in conjunction with the record as a whole, 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative nor redundant and is 
so significant that it must considered in order to fairly 
decide the merits of the claim for service connection for a 
gastrointestinal disability.


CONCLUSIONS OF LAW

1.  The unappealed July 1983 rating decision, which denied 
the veteran's claim to reopen a claim of service connection 
for a gastrointestinal disability, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 
(2003).

2.  New and material evidence has been received, and the 
claim for service connection for a gastrointestinal 
disability is reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (as in effect prior to August 
29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims and Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim. See 38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.



Notice

With regard to the issue of entitlement whether new and 
material evidence has been received to reopen a 
gastrointestinal disability and the issue of an increased 
evaluation for pes planus, the Board notes that a VA letter 
issued in May 2003 apprised the appellant of the information 
and evidence necessary to substantiate his claim, which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also requested to provide any 
evidence in his possession that pertains to the claim.  As 
such, the Board finds that the correspondence satisfied VA's 
duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 
C.F.R. § 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claims were filed and initially 
denied prior to the enactment of the VCAA.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that 
harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in May 2003 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  Additionally, in 
light of the favorable determination contained herein with 
regard to reopening of the claim for service connection for a 
gastrointestinal disability, additional development with 
regard to VA's duties to notify and assist would serve no 
useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of VA 
treatment and examination.  The veteran has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim to reopen a claim for service connection for a 
gastrointestinal disability.  Essentially, all available 
evidence that could substantiate the claim has been obtained.  
There is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Factual Background

The December 1947 Rating Decision

By rating action dated in December 1947, the RO denied the 
veteran's claim for service connection for a gastrointestinal 
disability on the grounds that a gastrointestinal disability 
was not found on his last examination in December 1947.

The July 1983 Rating Decision

By rating action dated in July 1983, the RO denied the 
veteran's claim to reopen a claim for service connection for 
a gastrointestinal disability.  The basis for the decision 
was that records of VA treatment did not constitute new and 
material evidence.  No appeal was taken from that 
determination, and it became final.  38 U.S.C.A. § 7105 (West 
2002).  

The Old Evidence

Service medical records reveal that, between April 1943 and 
July 1943, the veteran complained of stomach pain, abdominal 
pain, and gastric disturbance.  He was diagnosed with 
gastritis.  In May 1945, he was diagnosed with exogenous 
obesity.  On examination for separation from service, in 
February 1946, no relevant complaints or findings were noted, 
and a gastrointestinal disability was not noted as medical 
history.  

Post service medical records include a December 1947 VA 
examination, in which the veteran reported that he had had a 
stomach condition in service.  It was noted that his stomach 
complaints began while he was in service.  He reported that 
he experienced occasional abdominal pains, occasional 
constipation, and diarrhea.  After an examination, which 
included a gastrointestinal x-ray, the examiner indicated 
that no organic disease of the veteran's stomach or duodenum 
was found.

Post service medical reports of record also reflect that the 
veteran was diagnosed with an anal fissure in May 1953.  He 
was subsequently hospitalized at a VA facility in June 1954 
to undergo a fissurectomy.

VA treatment records dated from August 1977 to June 1983 
reveal that the veteran sought treatment for constipation, 
belching, irregular bowel movements, abdominal cramps, and 
feelings of gaseousness.  The reported impression in 
September 1977 was "[p]robably spastic-type colitis with 
diverticulosis."  In July 1980, he had a normal upper 
gastrointestinal X-ray series which produced an impression of 
normal small bowel examination.  In November 1982, he had a 
normal oral cholecystogram.  In January 1983, the impressions 
included increased bowel gas with chronic abdominal 
nonconstant pain, and past episode of rectal bleeding.  In 
February 1983, a proctoscopy to 21 centimeters revealed a 
normal rectum and sigmoid.  Internal hemorrhoids were noted 
on anoscopy.  Later in March 1983, some irritable bowel 
syndrome symptoms were noted.  

The Additional Evidence

VA treatment records dated from January 2000 to December 2003 
reveal that the veteran continued to seek treatment for 
constipation and esophageal reflux disease (GERD).

Criteria

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i] f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(d)(2003).

Legal Analysis

The Board finds that additional evidence submitted subsequent 
to the July 1983 RO determination is new because it was not 
of record at the time of the prior final RO denial in July 
1983.  Further, these records, particularly those which 
demonstrate that the veteran has undergone current treatment 
for a gastrointestinal disability, which includes 
constipation and GERD (which had not been diagnosed in 
previous medical records), are neither cumulative nor 
redundant and bear directly and substantially on whether the 
veteran has a current gastrointestinal disability, a fact not 
previously established of record.  Accordingly, the 
additional evidence, considered in conjunction with the 
record as a whole, is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  Thus, the Board concludes that evidence 
received subsequent to the July 1983 RO denial, considered in 
conjunction with the record as a whole, is new and material 
and the claim for service connection for a gastrointestinal 
disability is reopened.


ORDER

As new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a 
gastrointestinal disability, to this extent, the appeal is 
granted.


REMAND

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480. 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The veteran asserts that an increased evaluation is warranted 
for bilateral pes planus.  The record reflects that the 
veteran last submitted to VA examination for the severity of 
his bilateral pes planus in October 2001.  As the claims file 
does not indicate that the veteran has been afforded a 
current VA examination to determine the current nature and 
extent of his service-connected bilateral pes planus.  Such 
information would be useful in the adjudication of the 
veteran's claim.

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2003).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2003).  

The veteran also asserts that service connection is warranted 
for a gastrointestinal disability.  The veteran's service 
medical records reflect that between April 1943 and July 
1943, he sought treatment for stomach problems and was 
diagnosed with gastritis.  The veteran's post service medical 
records reflect that the veteran has complained of, and 
sought treatment for, gastrointestinal problems subsequent to 
his discharge from service.  He is currently diagnosed with 
gastroesophageal reflux disease.  However, the Board notes 
that the record does not contain a clinical opinion as to 
whether it is at least as likely as not that the veteran's 
current gastrointestinal disability is etiologically related 
to the gastrointestinal symptoms noted in service.  As such, 
the Board finds that a VA examination and nexus opinion is 
warranted.  Such would be useful in the adjudication of the 
veteran's claim.

Under the circumstances of this case, the Board finds that 
additional development of record is required.  Accordingly, 
the case is REMANDED to the RO for action as follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for a gastrointestinal 
disability since service, and pes planus 
since 2003.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, not already of record.

2.  The veteran should then be afforded a 
VA examination by an appropriate 
specialist to determine the nature and 
etiology of all current gastrointestinal 
disabilities.  All necessary tests should 
be performed.  The examiner should then 
be requested to furnish an opinion as to 
whether it is at least as likely as not 
that the veteran has a current 
gastrointestinal disability that is 
etiologically related to gastrointestinal 
symptoms in service, to include the 
diagnosis of gastritis noted in service.  
The rationale for all opinions expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

3.  The veteran should then be afforded a 
VA examination by a specialist in 
orthopedics, if available, to determine 
the current nature and extent of the 
veteran's bilateral pes planus.  The 
examiner should specifically comment as 
to whether  the veteran's pes planus is 
manifested by pain on manipulation and 
use of the feet, deformity (pronation, 
abduction, etc.), swelling on use, 
characteristic callosities, and/or spasm 
of the tendo achilles on manipulation, 
not improved by orthopedic shoes or 
appliances.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.

4.  Thereafter, the RO should adjudicate 
the reopened claim for service connection 
for a gastrointestinal disability, and 
readjudicate the issue of entitlement to 
an increased rating for bilateral pes 
planus.  If any benefit sought on appeal 
remains denied, the RO should issue a 
supplemental statement of the case and 
afford the veteran the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



